 
 
IV 
108th CONGRESS
2d Session
H. RES. 808 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2004 
Mr. Israel (for himself and Ms. DeLauro) submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Supporting the goals and ideals of National Ovarian Cancer Awareness Month. 
 
Whereas ovarian cancer is the deadliest of all gynecological cancers, and the reported incidence of ovarian cancer is increasing over time; 
Whereas ovarian cancer is the fifth leading cause of cancer deaths among women in the United States; 
Whereas all women are at risk for ovarian cancer, and 90 percent of women diagnosed with ovarian cancer do not have a family history that puts them at higher risk; 
Whereas the Pap smear is sensitive and specific to the early detection of cervical cancer, but not to ovarian cancer; 
Whereas there is currently no reliable and easy-to-administer screening test used for the early detection of ovarian cancer; 
Whereas many people are unaware that the symptoms of ovarian cancer can often include persistent abdominal pressure, bloating, abnormal bleeding, and unexplained weight loss or gain, among several other symptoms that are easily confused with other diseases; 
Whereas due to the lack of a reliable early screening test, 75 percent of cases of ovarian cancer are detected at an advanced stage, when the five-year survival rate is only 50 percent, a much lower rate than for many other cancers; 
Whereas if ovarian cancer is diagnosed and treated at an early stage before the cancer spreads outside of the ovary, the treatment is potentially less costly, and the survival rate is as high as 90 percent; 
Whereas there are factors that are known to reduce the risk for ovarian cancer and play an important role in the prevention of the disease; 
Whereas awareness and early recognition of ovarian cancer symptoms are currently the best way to save women's lives; 
Whereas the Ovarian Cancer National Alliance, during the month of September, holds a number of events to increase public awareness of ovarian cancer; and 
Whereas a National Ovarian Cancer Awareness Month should be designated to increase the awareness of the public regarding the cancer: Now, therefore, be it 
 
That the House of Representatives supports the goals and ideals of National Ovarian Cancer Awareness Month. 
 
